     Case 2:19-cv-01577-MCS-JEM Document 57 Filed 02/11/21 Page 1 of 1 Page ID #:350



 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
      BEATA KAMINSKA,                            )    Case No. CV 19-1577-MCS (JEM)
12                                               )
                           Plaintiff,            )
13                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
      NHON LAI, et al.,                          )
15                                               )
                           Defendants.           )
16                                               )
17          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18    records on file, and the Report and Recommendation of the United States Magistrate
19    Judge. No Objections to the Report and Recommendation have been filed within the time
20    allowed for Objections. The Court accepts the findings and recommendations of the
21    Magistrate Judge.
22          IT IS ORDERED that: (1) Defendants’ Motion for Summary Judgment is granted; (2)
23    Defendants’ Motion for Judgment on the Pleadings is denied without prejudice; and (3)
24    Judgment shall be entered dismissing the action with prejudice.
25

26    DATED: February 11, 2021
                                                            MARK C. SCARSI
27                                                   UNITED STATES DISTRICT JUDGE
28
